t c memo united_states tax_court gabriel m daya et al petitioners v commissioner of internal revenue respondent docket nos filed date william ef taggart jr for petitioners h clifton bonney jr for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined the following deficiencies in and accuracy-related_penalties to be added to petitioners’ federal income taxes ' cases of the following petitioners are consolidated herewith morhaf m daya docket no and gabriel m docket no -- - gabriel mahmoud daya gabriel docket nos and penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number morhaf michael daya morhaf docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the cases have been consolidated for purposes of trial briefing and opinion the issues for decision are whether gabriel is entitled to dependency_exemption deductions for his father in taxable years and we hold that he is not whether gabriel is entitled to head_of_household filing_status in taxable years and we hold that he is not whether morhaf is entitled to head_of_household filing_status in taxable_year we hold that he is not whether gabriel is entitled to claim mortgage interest deductions in taxable years and in excess of that allowed by respondent we hold that he is not whether morhaf is entitled to a mortgage interest_deduction in taxable_year we hold that he is not - - whether gabriel is entitled to property_tax deductions in taxable years and in excess of those allowed by respondent we hold that he is not whether morhaf is entitled to a property_tax deduction in taxable_year we hold that he is not whether the underpayment_of_tax required to be shown on gabriel’s and federal_income_tax returns is due to negligence or to disregard of rules or regulations we hold that it is whether the underpayment_of_tax required to be shown on morhaf’s federal_income_tax return is due to negligence or disregard of rules or regulations we hold that it is some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference findings_of_fact at the time petitions were filed for his and taxable years gabriel resided in fremont california at the time the petition was filed for his taxable_year morhaf resided in foster city california petitioners are brothers who in august of emigrated from syria to the united_states with their family the mahmoud daya family members of the mahmoud daya family include petitioners' father mahmoud gabriel daya mahmoud petitioners' mother laila c daya laila and petitioners younger brother mayar daya mayar before moving to the united_states mahmoud together with his identical twin brother fuad daya fuad purchased a single_family_residence located pincite laguna circle foster city california foster city residence fuad who immigrated to the united_states in had arranged for the purchase of the foster city residence so that his brother’s family would have a place to live when they arrived in the united_states in addition to money contributed by both mahmoud and fuad the acquisition of the foster city residence was financed with a loan secured_by a mortgage in mahmoud and fuad’s names from the bank of america title to the foster city residence was conveyed by a grant deed executed on date and recorded on date to mahmoud g daya a married man as his sole and separate_property fuad g daya a married man as his sole and separate_property the mahmoud daya family including both petitioners resided at the foster city residence from the time of their arrival in the united_states in through date by date gabriel morhaf mahmoud and laila had all become citizens of the united_states petitioners did not hold legal_title to the foster city residence at anytime during on or about date a gift deed was executed evidencing the transfer of legal_title to - - an undivided one-fifth interest in mahmoud’s undivided one-half interest in the foster city residence from mahmoud to gabriel and morhaf this gift deed was recorded on date on date a series of four grant deeds effecting the consolidation of title to the foster city residence in mahmoud and laila as joint_tenants was recorded mahmoud and laila then executed a grant deed on date and recorded the deed on date evidencing the transfer of title to the foster city residence to mahmoud laila gabriel and morhaf all as their interest may appear mahmoud and his brother fuad were involved in business together under the corporate name daya international commerce and purchased a restaurant in san francisco in in they sold the restaurant and accepted a note from the group that purchased the restaurant as payment later that year the building was destroyed by an earthquake the buyers of the restaurant defaulted on the note mahmoud and fuad attempted to collect on the note but the buyers filed for bankruptcy as a result of the default mahmoud and fuad were liable for approximately a quarter of a million dollars on a note to the previous owner of the restaurant fuad paid the entire obligation and mahmoud one grant deed transferred gabriel’s interest one transferred morhaf’s one transferred fuad and his wife martha’s and one transferred mahmoud’s interest - - transferred his half ownership of a building in san francisco to fuad as partial payment for his obligation on the note the financial disaster devastated mahmoud and he became severely depressed he also developed diabetes he was under medical_care for both his diabetes and depression and he was unable to work at some point mahmoud became eligible for supplemental income payments ssi from the social_security administration on account of his disability mahmoud received ssi of dollar_figure in and dollar_figure in neither mahmoud nor laila filed a federal_income_tax return for taxable years through on date just over a month before trial mahmoud died fuad helped support the mahmoud daya family after mahmoud became disabled later when gabriel and morhaf obtained full- time employment they helped support their family the financial support available to the mahmoud daya family during the years in issue consisted of mahmoud’s ssi fuad’s contributions to the family and a portion of gabriel and morhaf’s income in gabriel was employed by sbarro inc and taco bell corporation and earned dollar_figure in wages net of deductions and withholdings in gabriel was employed by sbarro inc and earned dollar_figure in wages net of deductions and withholdings in and morhaf was employed by nordstrom incorporated - nordstrom and earned dollar_figure and dollar_figure in wages net of deductions and withholdings in the respective years during and the mahmoud daya family maintained three checking accounts at bank of america and one checking account at glendale federal bank gabriel maintained bank of america account no gabriel’s checking account as his personal checking account morhaf maintained bank of america account no morhaf’s checking account as his personal checking account glendale federal bank account no household checking account was maintained as an account for the payment of the mahmoud daya family’s household expenses mahmoud and laila maintained bank of america account no mahmoud and laila’s checking account as their personal checking account mahmoud also had unrestricted access to glendale federal bank checking account no fuad’s glendale federal account that fuad opened for mahmoud to use although the account was in fuad’s name and contained fuad’s money mahmoud had the ability to withdraw money from the account at any time for any purpose gabriel established the household checking account as a means for laila to pay household expenses the account was held in his name and laila was a signatory named as attorney in fact gabriel morhaf and fuad all contributed money to the household - - checking account in and deposits and interest_paid into the account totaled dollar_figure in and dollar_figure in disbursements from the account totaled dollar_figure in and dollar_figure in of the dollar_figure disbursed from the household checking account in gabriel identified the source of dollar_figure as his paycheck deposits or otherwise attributable to him also deposited into the account in were two checks payable to mahmoud from fuad totaling dollar_figure a dollar_figure check payable to gabriel from fuad and a dollar_figure check drawn on a bank of america customline account secured_by the foster city residence interest accrued on and paid into the household checking account in totaled dollar_figure the specific source of dollar_figure of the funds disbursed from the household account in has not been identified copies of checks drawn on the account in are not available however most of the checks written on the account were signed by laila the following is a summary of identifiable disbursements from the account gabriel testified that an dollar_figure deposit made on date and an dollar_figure deposit made on date into the household account were his paychecks he also testified that dollar_figure of another deposit was from his funds these amounts along with four other deposits of dollar_figure each represent the total amount of deposits made to the household account that we attribute to gabriel payee amount ghassam khalaf d d s dollar_figure bank of americard visa dollar_figure tci cablevision dollar_figure around the world dollar_figure hamaz kayim dollar_figure morhaf daya dollar_figure bank of america customline account dollar_figure bank of america loan dollar_figure pacific bell dollar_figure p g e dollar_figure lee buffington county tax dollar_figure costco wholesale dollar_figure fire insurance exchange dollar_figure farmers insurance exchange dollar_figure dmv renewal dollar_figure bank of america dollar_figure sanual bank dollar_figure mayar daya dollar_figure total dollar_figure ' this amount includes check no in the amount of dollar_figure which was not included in the schedule of checks for but which we infer from the record to be a payment on the bank of america customline account this amount includes check no in the amount of dollar_figure which was not included in the schedule of checks for but which we infer from the record to be a payment on bank of america loan no the record provides no additional information as to these disbursements petitioners offered no testimony regarding the nature of these expenditures and offered copies of checks into evidence only to show the date amount and payee ’ petitioners objected to the introduction of the memo notations on the checks entered into evidence unless there was - although gabriel testified that he recognized some of the deposits into the household checking account in he failed to identify any such deposits or provide us with a means to determine which deposits were his paychecks checks totaling dollar_figure payable to gabriel written by morhaf on morhaf’s checking account were deposited in into the household checking account the remaining deposits made into the account were from funds provided by gabriel morhaf and fuad petitioners however have provided no breakdown of the specific amounts attributable to each the following are identifiable disbursements from the household account in payee amount pacific bell dollar_figure bank of america loan dollar_figure bank of america customline account dollar_figure lee buffington c t c dollar_figure john zahar dollar_figure department of parking traffic dollar_figure discover dollar_figure farmers ins grp of cos dollar_figure econo door dollar_figure michael daya dollar_figure total dollar_figure this amount includes check no in the amount of dollar_figure which was not included in the schedule of checks for but which we infer from the record was payment on bank of america loan specific testimony at trial from the individual who made the notation deposits in attributable to morhaf’s checks to gabriel include dollar_figure on mar dollar_figure on may dollar_figure on jun dollar_figure on jul dollar_figure on aug dollar_figure on sept dollar_figure on oct and dollar_figure on dec no this amount includes check no in the amount of dollar_figure which was not included in the schedule of checks for but which we infer from the record was payment on bank of america customline account petitioners have provided no additional information as to the nature of these expenditures gabriel’s checking account was maintained for personal expenditures he also made withdrawals from the account when extra money was required to maintain the foster city residence deposits into the account in for which petitioners presented records totaled dollar_figure and disbursements for which records were presented totaled dollar_figure gabriel identified several of the deposits into the account in as his paychecks the record provides no evidence as to the amount of any funds from gabriel’s checking account used to support his family in most of the disbursements from the account were in the form of cash withdrawals the record provides no information regarding gabriel’s checking account in morhaf’s checking account primarily was used during to pay his personal expenses he deposited no money directly into the household checking account in but he gave money to his bank statements for gabriel’s checking account were admitted into evidence for the following periods date through date may through date and sept through date -- mother to deposit into the household account and for groceries deposits into morhaf’s checking account from january through date totaled dollar_figure of this amount dollar_figure of the deposits can be identified as morhaf’s payroll checks from nordstrom in morhaf deposited a dollar_figure check from fuad’s glendale federal account written and signed by mahmoud into his checking account the sources of other deposits into morhaf’s checking account include unidentified nordstrom paychecks and funds repaid to morhaf by friends and family for whom morhaf had purchased items using his credit and discount as an employee of nordstrom disbursements from morhaf’s checking account in totaled dollar_figure of this amount dollar_figure was disbursed for expenditures classified as utilities pacific bell etc dollar_figure was disbursed for household safeway lucky etc dollar_figure was disbursed for transportation automobile and dollar_figure was disbursed for medical dental ’ the sole evidence regarding morhaf’s checking account in is a summary of checks drawn on the account and copies of the checks these checks represent at least some of morhaf’s ’ these amounts are drawn from a summary of account disbursements and copies of checks the summary was prepared from bank statements covering periods from date through date although we are unable to ascertain which payments are included under the various categories in the summary respondent has not reserved any objections to this summary we thus accept the summary as fact because the summary covers part of we have however deducted payments made to pacific bell in from the total listed under utilities in the summary - - contributions to his family checks payable to gabriel total dollar_figure there is also a check payable to dad’s visa for dollar_figure and two checks payable to lee buffington for property taxes on the foster city residence totaling dollar_figure mahmoud’s ssi was deposited regularly into mahmoud and laila’s checking account the total amount deposited into mahmoud and laila’s checking account in for which petitioners presented records is dollar_figure the total amount disbursed from the account in for which petitioners presented records is dollar_figure ' the following is a summary of identifiable disbursements from mahmoud and laila’s account in morhaf testified that the checks represent my participation in the house i mean whatever we’re short whatever we put in the record includes bank statements from mahmoud and laila’s checking account beginning date and ending on date a schedule of checks for reflects checks written from date through date with only check no unaccounted for payee amount p g e dollar_figure father gregory ofresh dollar_figure bank of america customline account dollar_figure farmer insurance exchange dollar_figure tom kohara dollar_figure syrian american association dollar_figure estero utility_services dollar_figure pacific bell dollar_figure b f i dollar_figure mayar daya dollar_figure morhaf daya or michael daya dollar_figure t c i1 dollar_figure aaa dollar_figure post master stamp dollar_figure city of foster city dollar_figure total dollar_figure the record contains no additional information regarding these expenditures petitioners presented no evidence regarding mahmoud and laila’s checking account in fuad provided money to the mahmoud daya family in and he did not expect to be reimbursed in addition to fuad’s two checks totaling dollar_figure payable to mahmoud and his dollar_figure check payable to gabriel fuad provided additional funds to the family in mahmoud wrote and signed two checks on fuad’s glendale federal account a dollar_figure check payable to morhaf and a dollar_figure check payable to lee buffington for property taxes on the foster city residence fuad’s contributions in consisted of at least one check payable to gabriel for dollar_figure there were two outstanding loans in the names of mahmoud and fuad secured_by deeds of trust on the foster city residence in and bank of america loan no mortgage and - - bank of america customline account no home equity line of credit which was changed to account no in date interest was incurred on the two loans in the amounts of dollar_figure in and dollar_figure in petitioners did not assume a legal_obligation on mahmoud’s and fuad’s indebtedness in or payments made by the mahmoud daya family on the home equity line of credit in totaled dollar_figure with dollar_figure of the total paid from the household account and dollar_figure paid from mahmoud and laila’s checking account payments made by the mahmoud daya family on the mortgage in totaled dollar_figure and were made with checks from the household account the mahmoud daya family made payments on the home equity line of credit in with checks drawn from the household account totaling dollar_figure payments were made on the mortgage in with checks from the household account totaling dollar_figure california real_property tax statements for the foster city residence were in the names of mahmoud and fuad in both and real_property_taxes of dollar_figure were assessed against the residence for the fiscal_year ending fye date the tax_liability was due in two equal installments the first installment was due on or before date with a percent penalty for payments after date and the second installment was due on or before date with a - 10-percent penalty plus dollar_figure cost for payments after date laila made a payment of dollar_figure for property taxes with a check from the household checking account dated date the real_property tax_liabilities on the foster city residence for the subsequent fiscal years were each due in two equal installments under the same terms as the property_tax for the preceding year for fye date the real_property_taxes assessed against the foster city residence were dollar_figure mahmoud made a payment of dollar_figure with a check dated date drawn on fuad’s glendale federal bank account and signed by mahmoud laila made a payment of dollar_figure with a check from the household account dated date for fye date the real_property_taxes assessed against the foster city residence were dollar_figure the property taxes were paid with checks from morhaf’s personal checking account dated date and date in the amount of dollar_figure each on his and federal_income_tax returns gabriel claimed his father as a dependent and head_of_household filing_status gabriel also claimed deductions of dollar_figure and dollar_figure for home mortgage interest and deductions of dollar_figure and dollar_figure for property taxes in and respectively on his federal_income_tax return morhaf claimed his mother as a dependent and head_of_household filing_status he - - also claimed a mortgage interest_deduction of dollar_figure anda property_tax deduction of dollar_figure in notices of deficiency respondent determined gabriel was not entitled to dependency_exemption deductions for mahmoud and to head_of_household filing_status for tax years and respondent further determined gabriel was not entitled to deductions for home mortgage interest_expense and for property_tax expense in respondent disallowed all but percent of gabriel’s deductions for home mortgage interest_expense and for property_tax expense in as a result of respondent’s adjustments gabriel’s itemized_deductions for each of the years in issue were reduced to amounts less than the allowable standard_deduction gabriel’s tax_liability therefore was determined using the standard_deduction for each of the years in issue respondent determined morhaf was not entitled to head_of_household filing_status and to deductions for mortgage interest_expense and property_tax expense in taxable_year respondent’s determination reduced morhaf’s itemized_deductions to an amount less than the standard_deduction in thus morhaf’s tax_liability was determined using the standard_deduction opinion deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 - - 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs petitioners bear the burden of showing error in respondent’s determinations contained in the notice_of_deficiency ’ see rule a 290_us_111 dependency_exemption deductions the first issue for decision is whether gabriel is entitled to dependency_exemption deductions for his father for tax years and sec_151 allows a taxpayer to claim an exemption for each qualifying dependent a taxpayer's father or mother whose gross_income for the calendar_year is less than the exemption_amount is considered the taxpayer's dependent if the taxpayer provides more than half the father or mother's support for the calendar_year see sec_151 a a respondent does not dispute that mahmoud’s gross_income was less than the exemption_amount but contends that gabriel did not ‘1 the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 however is applicable to court proceedings arising in connection with examinations commencing after date petitioners do not contend nor does the record show that their examinations commenced after date or that sec_7491 is applicable to them - - provide more than half his father’s support in and petitioners suggest federal tax law does not require taxpayers to show that expenditures of support were paid from specific sources they argue that they contributed all the funds that went into the household account that most of the expenses of supporting the mahmoud daya family were paid with funds from the household account and that neither federal_income_tax law nor logic prevents them from agreeing that gabriel’s contributions toward the support of the family be considered to be made on behalf of his father and that morhaf’s contributions be considered on behalf of his mother we disagree with petitioners’ interpretation of both the facts and the law to qualify for dependency_exemption deductions a taxpayer must establish the total support costs expended on behalf of a claimed dependent from all sources for the year and the taxpayer must demonstrate that he provided over half of this amount see 73_tc_963 554_f2d_564 2d cir affg 64_tc_720 56_tc_512 sec_1_152-1 income_tax regs if the amount of total support is not established and cannot be reasonably inferred from we note that neither morhaf or fuad filed a written declaration that he would not claim mahmoud as a dependent in or in accordance with sec_152 such that we should consider whether gabriel could be treated as having provided over half of mahmoud’s support under the provisions of sec_152 multiple support agreements - - competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent see blanco v commissioner supra the claimed dependent’s contributions toward his or her own support are part of the total support computation and include income which is ordinarily excludable from gross_income such as benefits received under the social_security act sec_1 a income_tax regs only the amount of such income actually spent on the individual’s support is considered in determining support for purposes of the dependency_exemption see 55_tc_109 the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs although the amount of an item of support is usually its cost where lodging is furnished to an individual the amount of support is the fair_market_value of such lodging see id if several members of a household contribute toward expenses which are equally applicable to the support of each member_of_the_household and there is no evidence of actual support for individual members of a household the contributing members are presumed to have pooled their contributions to support the household and each member_of_the_household is considered to have --- - received an equal part of the contributions as part of his support see 46_tc_446 affd per curiam 378_f2d_32 5th cir similarly when an individual outside the household not sharing in the common fund contributes funds to the support of the household that individual’s contributions are allocated equally to each member_of_the_household see cogan v commissioner tcmemo_1971_251 any amount contributed to a common family fund by a particular member_of_the_household is deemed to have been supplied in full for his support when such amount is less than his aliquot share of the entire fund de la garza v commissioner supra pincite on brief petitioners state that sums from various bank accounts can be identified as payments for items constituting expenditures_for support within the meaning set forth in sec_1_152-1 income_tax regs petitioners however have not identified those payments which they believe constitute support and we are unable to determine how they computed their support figures except that it is clear they included mortgage interest and personal_property_tax payments on the foster city residence in their calculations gabriel has failed to establish the total amount expended on mahmoud’s support from all sources in and he likewise has failed to establish his own contributions toward his father’s support gabriel’s only testimony regarding support he provided - to his father was that his mother used funds from the household checking account to purchase food for the family and to pay household expenses the record does include copies of checks drawn from the various accounts which provide some evidence of support expenditures aside however from a summary of disbursements from morhaf’s checking account in petitioners have provided us with no evidence of the nature of the expenditures beyond what we are able to infer from the record and the name of the payee on the checks from the evidence presented at trial we are able to identify a total of dollar_figure as expenditures_for the support of the mahmoud daya family within the meaning set forth in sec_1 l a income_tax regs the total amount of identified support expenditures in includes dollar_figure from the household checking account dollar_figure from morhaf’s checking account and dollar_figure from mahmoud and laila’s checking account the following is a summary of the expenditures from each of these accounts which we have identified as constituting support household checking account payee amount ghassam khalar d d s dollar_figure tci cablevision dollar_figure pacific bell dollar_figure p g e dollar_figure dmv renewal dollar_figure total dollar_figure morhaf’s checking account item amount utilities dollar_figure household dollar_figure transportation dollar_figure medical dental dollar_figure total dollar_figure mahmoud and laila’s checking account payee amount p g eh dollar_figure estero utility_services dollar_figure pacific bell dollar_figure b f i1 dollar_figure t c dollar_figure total dollar_figure the only expenditures we can identify as constituting support for the mahmoud daya family in within the meaning set forth in sec_1_152-1 income_tax regs are the payments from the household account to pacific bell totaling dollar_figure it is evident from the record that many items required to be included in the total support calculation are absent in both years petitioners have failed to provide any evidence of expenditures made for food or clothing they also have not provided evidence of the fair rental value of the foster city residence petitioners rely on the mortgage interest and property_tax payments made on the foster city residence during the years at - issue to show the value of the mahmoud daya family’s lodging the value of a claimed dependent’s lodging must be included as part of his total support it is well settled however that the proper measure for valuing lodging for purposes of determining support is the fair rental value of the premises allocable to the claimed dependent and not the actual mortgage payments and property taxes paid for maintaining the household see 66_tc_840 23_tc_1037 keegan v commissioner tcmemo_1997_511 pierce v commissioner tcmemo_1981_254 gilliam v commissioner tcmemo_1969_188 affd per curiam 429_f2d_570 4th cir tourte v commissioner tcmemo_1969_143 sumner v commissioner tcmemo_1969_156 coary v commissioner tcmemo_1969_25 sec_1_152-1 income_tax regs petitioners have not provided any evidence from which we could conclude that the mortgage payments and property taxes are in any way related to the fair rental value of the foster city residence see coary v commissioner supra without evidence of the fair rental value of the residence gabriel cannot establish mahmoud’s total support see sumner v commissioner supra coary v commissioner supra petitioners assume they should be credited with supplying the mahmoud daya family’s lodging during the years in issue but it is the owner of the premises who is to be credited with providing the - - lodging as support see pierce v commissioner supra t c pincite livingston v commissioner tcmemo_1976_211 if the claimed dependent is the owner of the premises in which the taxpayer resides rent free the sum of the taxpayer’s contributions toward the support of the claimed dependent should be offset against the value of the lodging furnished to the taxpayer see 22_tc_212 to determine the value of the lodging provided to a claimed dependent the fair rental value of lodging should be divided equally among the members of a household if all members of the household have free access to the entire home see tourte v commissioner supra during mahmoud and fuad were the sole holders of legal_title to the foster city residence the record does not provide any evidence from which we could conclude that gabriel had equitable or beneficial_ownership of the residence in see infra mahmoud therefore provided at least half of the fair rental value of the residence toward the support of his family in dollar_figure see 429_f2d_570 4th cir affg per curiam tcmemo_1969_188 livingston v commissioner supra thus not only is mahmoud’s contribution of although we make no such finding there is some evidence in the record suggesting that fuad may have held bare_legal_title to the foster city residence such that mahmoud should be credited with full ownership of the residence see trans v commissioner tcmemo_1999_233 uslu v commissioner tcmemo_1997_551 conroy v commissioner tcmemo_1958_6 - - lodging to himself considered in determining his total support for the year but gabriel must offset any support he provided to mahmoud by the value of the lodging that mahmoud provided him on date gabriel and morhaf acquired title through a gift deed to an undivided 10-percent interest in the foster city residence gabriel is considered to have provided percent half of the interest he shared with morhaf of the fair rental value of the residence for a portion of the year mahmoud however continued to have legal ownership of an undivided percent of the foster city residence in and therefore as in provided the value of his own lodging for the year and a portion of his family’s lodging including gabriel’s even if we were to ignore mahmoud’s contribution toward his own support and the support of his family in the form of the fair rental value of the foster city residence and accept the actual cost of maintaining the foster city residence mortgage interest payments and property taxes as the appropriate value of lodging to be included in the support computation gabriel still has not provided a sufficient basis for us to determine that he provided over half of mahmoud’s support during the years in issue gabriel suggests it is unfair to place the burden upon him of proving he provided over half of mahmoud’s support when he and his brother contributed almost all of the money that supported the mahmoud daya family but see 33_tc_935 -- p7 - finding that the taxpayer has the burden of establishing his right to dependency_exemptions and that the court is not authorized or required to conjecture as to the total amount expended on the support of a taxpayer’s claimed dependent the record however reflects that mahmoud had significant potential sources of support other than gabriel and morhaf see terauds v commissioner tcmemo_1997_64 finding taxpayer not entitled to dependency_exemption for daughter because there was evidence daughter was receiving support from additional sources and taxpayer did not establish daughter’s total support for year neither petitioners nor fuad testified that the copies of checks drawn on fuad’s various bank accounts that are included in the record constituted his total contributions to the mahmoud daya family during the years at issue petitioners provided no evidence reflecting the total activity of fuad’s glendale federal bank account to which mahmoud had full access during the years at issue fuad testified that he opened the glendale federal bank account in his name and gave mahmoud signatory authority on the account so that mahmoud could use the account for his house he further testified that the account was very inconvenient for him to use but that he opened the account at glendale federal bank because it was within walking distance of the foster city residence and convenient for mahmoud petitioners offered no explanation as to why fuad would go to the trouble to establish a - - checking account specifically for mahmoud’s convenience if mahmoud were only going to draw two checks on the account over the course of years the record also fails to establish the total activity in fuad’s other two accounts on which he wrote checks for the benefit of the mahmoud daya family in addition the record provides no evidence regarding mahmoud and laila’s checking account in and little evidence regarding morhaf’s checking account in petitioners offered no explanation for their failure to produce evidence regarding these potential sources of mahmoud’s support their failure to introduce evidence that is within their control gives rise to a presumption that the evidence if provided would be unfavorable to them see 105_tc_324 6_tc_1158 affd 162_f2d_513 10th cir the amount of money available for support reflected in the record does not support gabriel’s contention that he provided more than half of his father’s support during the years in issue morhaf provided at least dollar_figure for the support of the mahmoud daya family in mahmoud received dollar_figure in ssi and two checks from fuad totaling dollar_figure in gabriel argues that the dollar_figure should be considered support provided by him because the money was a gift to him and morhaf from fuad he also argues that he should be credited with providing the dollar_figure for the - - support of mahmoud in any case because the money was deposited into the household checking account we disagree with both arguments the two checks were payable to mahmoud and have memo notations indicating that they are for perry’s settlement fuad testified that the checks represent the amount to which mahmoud would be entitled for the settlement of daya international’s legal dispute if mahmoud had not owed fuad money fuad further explained i loan mahmoud to his family so he can eat because it loan him many other things when pressed for additional information fuad indicated the checks were a gift the record as a whole suggests that fuad provided the dollar_figure to mahmoud to enable mahmoud to provide for his family but that mahmoud was under no obligation to spend the money in any particular manner or to repay fuad despite petitioners’ contentions in their brief nothing in the record indicates the money was a gift to gabriel or morhaf from fuad the deposit of the dollar_figure into the household checking account does not mean that the money should be attributed to gabriel for determining his contributions to mahmoud’s support simply because gabriel was the owner of the account the record does not suggest that gabriel received the money from his father -- - as an outright and unconditional gift ' see sheldon v commissioner tcmemo_1969_170 the facts and circumstances do not support a finding of donative_intent on the part of mahmoud see in re marriage of jacobs cal rptr ct app without donative_intent no gift has been made gabriel’s own testimony indicates that the household account was established to pay expenses of the mahmoud daya family and that laila was given signatory authority over the account so that she could pay household expenses gabriel had a separate checking account to cover his personal expenditures in fact all of the mortgage payments on the foster city residence in were made from the household account as were most of the payments on the home equity line of credit and half of the property taxes due for the year by depositing the checks from fuad in the household checking account mahmoud pooled the dollar_figure with gabriel morhaf and fuad’s funds so that laila would have funds at her disposal to cover household expenses in our view the household account was a common family fund and the contributing members should each be credited with having pooled the amount of their individual contributions see de la garza v commissioner t c pincite- even if mahmoud did intend for gabriel to have unrestricted use of the dollar_figure it could constitute reimbursement for any funds expended by gabriel on behalf of mahmoud see 69_tc_791 nothing in the record suggests that mahmoud intended to transfer beneficial_interest of the money to gabriel see lehmann v kamp cal rptr ct app instead the record supports a finding that the money was deposited into the household account for the limited purpose of paying household expenses under these circumstances gabriel as owner of that account was acting as a trustee for the benefit of his family a_trust contemplates a fiduciary relationship with respect to property wherein the person holding title is held to an equitable obligation to deal with or use the property for the benefit of another the legal relationship results from a manifestation of an intent to create a_trust and the relationship is thereafter classified by the nature of that intent askew v resource funding ltd cal rptr ct app citing bogert the law of trusts and trustees sec_1 pincite 2d ed here the intent to create a_trust relationship if not specifically expressed by the parties can be inferred from the facts and circumstances surrounding their relationship and the nature of the household account see id distinguishing between express and resulting trust and finding it unnecessary to dwell on the precise nature of the trust where the indicia of a_trust relationship are evident thus gabriel was not the equitable owner of the money and it should not be credited to him for purposes of determining his contributions to the support of mahmoud - - mahmoud also had access to fuad’s glendale federal account on which he wrote at least two checks in one of these checks was written to cover property taxes in the amount of dollar_figure on the foster city residence the other check was made payable to morhaf for dollar_figure and may have been used to reimburse morhaf for household expenses or to cover household expenses also dollar_figure advanced from the home equity line of credit in mahmoud and fuad’s names was deposited into the household account in thus mahmoud had available for his support in at least dollar_figure' attributable either to himself or to fuad in addition morhaf had wages net of deductions and withholding of dollar_figure and at least dollar_figure of this amount was expended on the support of the mahmoud daya family in in gabriel earned wages net of deductions and withholding of dollar_figure his federal_income_tax return lists other income totaling dollar_figure gabriel also received a dollar_figure check from fuad in although fuad’s testimony suggests that all of his contributions to the members of the mahmoud daya family were made for the family’s general support it is not clear that gabriel was under any obligation to use the funds in a particular manner thus gabriel had a total of dollar_figure which he could have provided for the support of the mahmoud daya family in 1s this amount includes mahmoud’s ssi of dollar_figure mahmoud’s checks from fuad totaling dollar_figure the two checks totaling dollar_figure mahmoud drew on fuad’s glendale federal account and dollar_figure drawn on the home equity line of credit - - the record however reflects that gabriel did not contribute all of his income toward the support of his family gabriel testified that he maintained his personal checking account primarily to cover personal expenses gabriel failed to produce bank records for his personal checking account for approximately weeks in the records he did produce indicate that deposits into the account totaled dollar_figure gabriel testified that he recognized deposits into the account as deposits of paychecks and money nothing in the record indicates that gabriel received funds from others to deposit into this account thus no more than dollar_figure of the deposits into the household checking account in could be attributable to gabriel gabriel identified only dollar_figure of the deposits into the household account as his paychecks or otherwise attributable to him but even if gabriel had spent dollar_figure on the support of the mahmoud daya family in he still contributed dollar_figure ’ less than the money potentially available for the support of the family from mahmoud fuad and morhaf ‘ although gabriel held legal_title to the funds in the household account we find that mahmoud fuad and morhaf’s contributions to the account were not intended as gifts to gabriel but that gabriel was entrusted with the funds to meet the expenses of the mahmoud daya family see supra pp thus the funds should not be credited to gabriel for purposes of determining his contributions to the support of mahmoud ‘7 this amount represents mahmoud’s ssi of dollar_figure mahmoud’s checks from fuad totaling dollar_figure checks totaling dollar_figure drawn by mahmoud on fuad’s account dollar_figure drawn on the home equity line of credit and morhaf’s net wages of dollar_figure which totals dollar_figure minus gabriel’s dollar_figure - - in mahmoud received dollar_figure of ssi morhaf had wages net of deductions and withholding of dollar_figure as previously discussed the record is not clear as to the extent these funds were expended for the support of the mahmoud daya family and as to the amount of funds provided by fuad to the family it is clear however that at least dollar_figure' was available for the support of the mahmoud daya family from sources other than gabriel in gabriel’s wages net of deductions and withholding were dollar_figure and he reported other income totaling dollar_figure gabriel also received a check from fuad for dollar_figure which was deposited into the household account morhaf wrote checks payable to gabriel in totaling dollar_figure however morhaf indicated that these checks were not for gabriel’s personal_use but constituted his participation in the house thus the most gabriel could have contributed toward the support of his family in was dollar_figure gabriel however provided no evidence of how much money he deposited into the household checking account in nor did he provide any evidence regarding his personal checking account in even if gabriel contributed the entire dollar_figure to the support of his family there was at least dollar_figure potentially available for support from other sources accordingly gabriel is not entitled to dependency_exemption deductions for his father in or in ‘8 this figure is derived from the sum of mahmoud’s ssi of dollar_figure and morhaf’s wages of dollar_figure head_of_household filing_status as relevant to petitioners’ cases sec_2 defines a head_of_household as an individual taxpayer who is not married at the close of the taxable_year and who maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for his father or mother under sec_151 an individual is considered to maintain a household only if he furnishes over half the cost of maintaining the household during the taxable_year see sec_2 expenditures considered for purposes of claiming head_of_household filing_status are different in certain respects from those considered for purposes of the dependency_exemption support_test see 42_tc_671 sec_1_152-1 and d income_tax regs the cost of maintaining a household consists of the expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants sec_1_2-2 income_tax regs such expenses include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises id respondent maintains that gabriel does not qualify for head_of_household filing_status in or because he is not entitled to claim his father as a dependent in either year and he - - did not maintain a household in either year having concluded gabriel is not entitled to dependency_exemptions for his father under sec_151 in or we hold that gabriel is not entitled to head_of_household filing_status in either year with respect to morhaf respondent concedes that he provided more than one-half of the support in for his mother within the meaning of sec_1_152-1 income_tax regs and as such is entitled to a dependency_exemption deduction for her respondent however maintains that morhaf is not entitled to head_of_household filing_status in because he has not established that he paid more than half of the expenses of maintaining a household for his mother to determine whether morhaf maintained a household for laila in we first must decide what constituted laila’s household petitioners argue that there were two separate households within the foster city residence during and one consisting of gabriel and mahmoud and one consisting of morhaf and laila although respondent agrees that it is possible for two separate households to exist under one roof respondent argues that the members of the mahmoud daya family were all part of one household in and ‘9 although mayar resided at the foster city residence during and petitioners have not indicated of which household he was a member - - both gabriel and morhaf testified that they lived as one family in the foster city residence during and gabriel testified that the family shared a kitchen and living area and that his mother bought food for the entire family petitioners have identified no separate expenditures_for the support of individual members of the household or for the maintenance of two separate households nothing in the record indicates that two separate households existed within the foster city residence see estate of fleming v commissioner tcmemo_1974_137 finding two separate households where common living areas were shared but each household had private quarters occupying an entire level of the shared house and each household maintained a separate telephone subscribed to its own magazines and gave separate gifts and charitable_contributions we therefore find that the members of the mahmoud daya family constituted one household during and on brief morhaf states that dollar_figure was disbursed from his checking account during in identifiable payments for items constituting expenditures_for the maintenance of a household within the definition set forth in sec_1_2-2 income_tax regs although we are unable to determine the specific expenses which make up the dollar_figure total this number corresponds with the disbursements characterized as household disbursements in the summary of disbursements from morhaf’s checking account - - because respondent raised no objection to the amount or its classification we treat this amount as expended for the maintenance of the mahmoud daya family’s household in the only other evidence of morhaf’s contributions toward the maintenance of the mahmoud daya family’s household in consists of gabriel and morhaf’s testimony that morhaf gave money to his mother to deposit into the household checking account and that he gave her money for groceries petitioners make no attempt to estimate these contributions and they have provided no basis upon which we can estimate these contributions we thus credit morhaf with contributing dollar_figure toward the maintenance of the mahmoud daya household in although the record does not clearly reflect all the expenses_incurred for maintaining the mahmoud daya family’s household in the record does indicate that dollar_figure in mortgage interest payments was made and dollar_figure in property taxes was paid on the foster city residence morhaf has not shown that he paid any of these expenses or any other expenses for the maintenance of the household beyond the dollar_figure morhaf has not established that he provided more than half the cost of maintaining a household for laila in accordingly we uphold respondent’s determination that we note that even if we accepted morhaf’s argument that he maintained a household for laila separate from gabriel and mahmoud’s household morhaf still has not shown that he provided more than half the cost of maintaining such a household - - gabriel is not entitled to head_of_household filing_status in and and morhaf is not entitled to head_of_household filing_status in mortgage interest deductions sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 h however provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 d qualified_residence_interest is any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 h a acquisition_indebtedness is any indebtedness secured_by the qualified_residence of the taxpayer and incurred in acquiring constructing or substantially improving the qualified_residence see sec_163 b home_equity_indebtedness is any other indebtedness secured_by the qualified_residence to the extent the aggregate amount of such indebtedness does not exceed the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness on the residence see sec_163 h c the amount of home_equity_indebtedness for any taxable_year cannot exceed dollar_figure see sec_163 h c ii -- - the indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir affg tcmemo_1976_150 sec_1_163-1 income_tax regs however provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness the court_of_appeals for the ninth circuit to which an appeal in this case would lie construed the foregoing regulation to permit interest deductions in nonrecourse lending situations where the taxpayer is not personally liable on a mortgage see golder v commissioner supra although the taxpayer is not directly liable on the debt the taxpayer must pay the mortgage to avoid foreclosure thus sec_1_163-1 income_tax regs recognizes the economic_substance of nonrecourse borrowing and allows an interest_deduction to a taxpayer who in the situations contemplated in the regulation is not directly liable on the mortgage indebtedness see id relying on the same rationale underlying the interpretation in golder of sec_1_163-1 income_tax regs we have held that taxpayers who do not hold legal_title to property but who establish they are equitable owners of the property are entitled to deduct mortgage interest_paid by them with respect to the - al --- property see trans v commissioner tcmemo_1999_233 uslu v commissioner tcmemo_1997_551 conroy v commissioner tcmemo_1958_6 in the case at bar petitioners each claimed a deduction for percent of the mortgage interest incurred on the foster city residence in and respondent disallowed the entire mortgage interest deductions claimed by both petitioners in and disallowed gabriel’s deduction for all but percent of the mortgage interest_paid on the property in on the basis that petitioners have not established the interest associated with the indebtedness on the property was gqualified residence interest they had a legal or equitable interest in the property in the indebtedness on the property was theirs and they personally paid the interest although petitioners offered no direct testimony that bank of american loan no was acquisition_indebtedness and that the total indebtedness at issue did not exceed the fair_market_value of the foster city residence we are satisfied the record sufficiently establishes that the interest_paid on these loans constitutes qualified_residence_interest during petitioners had no legal_obligation to make mortgage payments on the foster city residence nor did they hold legal_title to the residence mahmoud and fuad were the legal - -- ' and the two loans secured_by the owners of the residence ’ residence were in mahmoud and fuad’s names the mere fact the foster city residence was petitioners’ personal_residence does not as petitioners suggest entitle them to deduct mortgage interest payments made on the residence see loria v commissioner tcmemo_1995_420 tuer v commissioner tcmemo_1983_441 to be able to deduct any payments of mortgage interest in petitioners must establish that they were the beneficial or equitable owners of the foster city residence see trans v commissioner supra uslu v commissioner supra conroy v commissioner supra we are unable to find any substance in petitioners’ contentions that they were the beneficial or equitable owners of the residence in and we are unable to determine on what legal theory they base their claims although federal_law determines the tax consequences of an interest or right in property state law determines the nature of the interests and rights in property see 309_us_78 petitioners have provided no evidence that under california law they were the beneficial or equitable owners of the although petitioners argue that fuad and mahmoud acquired title to the residence and that only mahmoud purchased the residence fuad’s testimony does not support their argument i bought the house and he mahmoud gave me money from back home and i put my money so we bought it together -- - foster city residence see eg bainbridge v stoner p 2d cal discussing equitable ownership arising by virtue of express resulting and constructive trusts petitioners argue that they considered all the members of their immediate_family to own the residence they also point to fuad’s testimony that he considered the mahmoud daya family to be the owners of the foster city residence fuad’s testimony however was contradictory at times he also testified regarding the foster city residence ‘ that’s my house also i bought it my name is on it the record as a whole suggests that fuad was interested in helping his brother mahmoud and mahmoud’s family and that he thereby purchased the foster city residence with mahmoud so that the family would have a place to live it does not follow that fuad held bare_legal_title and that gabriel and morhaf held an equitable interest in the residence although petitioners may have contributed toward the mortgage payments and property taxes due on the foster city residence and resided in the home these facts are insufficient to establish that petitioners held the benefits_and_burdens_of_ownership such that they could be considered equitable owners of the residence see 59_f2d_867 d c cir affg 21_bta_396 bainbridge v stoner supra petitioners did not contribute to the downpayment on the residence the record provides no evidence that petitioners made - any payments on the residence for the years preceding the years at issue that they and their family resided in the home and petitioners did not indicate they had entered into any agreement with their father or uncle that would entitle them to an ownership_interest in the home see trans v commissioner supra uslu v commissioner supra we therefore sustain respondent’s determination disallowing gabriel and morhaf’s mortgage interest deductions in on date mahmoud executed a gift deed transferring one-fifth of his one-half interest in the foster city residence which gave gabriel and morhaf each an undivided one-twentieth legal_interest in the foster city residence morhaf’s tax_year is not at issue but gabriel contests respondent’s disallowance of a deduction for all but percent of the mortgage interest_paid on the residence in the issue we must resolve is whether gabriel is entitled to a mortgage interest_deduction larger than his proportionate share generally a taxpayer may deduct more than his proportionate share of mortgage interest arising from property held as a tenant in common where the taxpayer paid such expenses to avoid personal liability or to preserve his interest in the property he holds as a tenant in common see powell v commissioner tcmemo_1967_ conroy v commissioner tcmemo_1958_6 we have found however that a taxpayer was not entitled to deduct more than his - - proportionate share of mortgage interest where he was entitled to reimbursement for payments in excess of his proportionate share under state law and he in fact received contribution from his cotenants see james v commissioner tcmemo_1995_562 gabriel had no personal liability on the loans however his interest in the foster city residence would have been subject_to foreclosure if the mortgage payments had not been paid see jamison v cotton p 2d cal ct app california recognizes the right of a cotenant to contribution from his fellow cotenants for his mortgage payments on the common property in excess of his proportionate share see conley v sharpe p 2d cal ct app willmon v koyer p cal therefore gabriel may deduct mortgage interest payments beyond his proportionate share to the extent he actually made the payments and did not receive reimbursement from his fellow cotenants see powell v commissioner supra conroy v commissioner supra gabriel however has not established the extent to which the mortgage interest payments were made with his funds see wells v commissioner tcmemo_1990_58 although all mortgage payments on the foster city residence in were made from the household checking account which was in gabriel’s name gabriel it is not clear however whether a personal judgment against a cotenant in such a situation is obtainable see conley v sharpe p 2d cal ct app -- - has failed to establish the source of all the deposits into the account he testified that two of his cotenants morhaf and fuad contributed to the account in assuming arguendo that gabriel was the beneficial as well as legal owner of all the money in the household account see supra pp morhaf and fuad’s deposits into the account would constitute reimbursement for expenditures made on their behalf gabriel therefore is not entitled to mortgage interest deductions in beyond the percent respondent allowed for the foregoing reasons we uphold respondent’s determinations with respect to petitioners’ mortgage interest deductions property taxes sec_164 allows a deduction for certain taxes including state and local real_property_taxes in general taxes are deductible only by the person upon whom they are imposed see sec_1 164-l1 a income_tax regs as in the case of mortgage interest we have held that taxpayers who do not hold legal_title to property but who establish they are equitable owners of the property are entitled to deduct property taxes paid_by them with respect to the property see trans v commissioner tcmemo_1999_233 uslu v commissioner tcmemo_1997_551 conroy v commissioner supra also a taxpayer may deduct more than his proportionate share of property taxes arising from property held a7 - as a tenant in common where the taxpayer paid such expenses to avoid personal liability or to preserve his interest in the property he holds as a tenant in common see powell v commissioner supra conroy v commissioner supra respondent disallowed gabriel and morhaf’s property_tax deductions with respect to the foster city residence in in respondent denied gabriel a deduction for all but percent of the property_tax paid on the residence as previously discussed gabriel and morhaf were not the legal or equitable owners of the foster city residence in the property_tax statements were in the names of mahmoud and fuad therefore petitioners are not entitled to any deduction for property taxes paid on the foster city residence in in gabriel held legal_title to an undivided one- twentieth interest in the foster city residence under california law all tenants in common are duty bound to pay property taxes in proportion to their ownership_interest in the commonly held property see conley v sharpe supra the property taxes are a lien upon real_property and their nonpayment subjects the property to sale in satisfaction of them see id although gabriel had no obligation to pay more than his share of the taxes due on the residence payment of the taxes was necessary to preserve the foster city residence and his rights and interests -- - therein see powell v commissioner supra gabriel however has failed to establish that he paid the dollar_figure he claimed as a deduction for property taxes on his return although a payment in this amount was made from the household checking account in gabriel has failed to establish the extent to which these funds are attributable to him moreover the record supports a determination that he was reimbursed by his cotenants accordingly we uphold respondent’s determinations with respect to petitioners’ deductions for property_tax sec_6662 penalties finally we address the accuracy-related_penalties of sec_6662 sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable negligence includes any failure to make a reasonable attempt to comply with the statute and disregard includes any careless reckless or intentional disregard see sec_6662 we have further defined negligence as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the same circumstances see 85_tc_934 - if a taxpayer establishes that he acted in good_faith and there was reasonable_cause for the underpayment the taxpayer will not be liable for the penalty under sec_6662 see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess his proper tax_liability see id a taxpayer who reasonably relies in good_faith on competent professional advice may in some circumstances avoid liability for negligence penalties see 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 sec_1_6664-4 and c income_tax regs such reliance however is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra to establish good_faith reliance on the advice of a competent adviser a taxpayer must show that he provided the return preparer with complete and accurate information that an incorrect return resulted from the preparer's mistakes and that the taxpayer was relying in good_faith on the advice of a competent return preparer see 101_tc_225 affd 64_f3d_1406 9th cir - - respondent determined petitioners’ underpayments of tax are attributable to negligence petitioners maintain they were not negligent and that they reasonably relied in good_faith on their income_tax_return_preparer petitioners bear the burden of proving that the negligence_penalty is inapplicable see rule a 290_us_111 58_tc_757 petitioners exhibited a lack of due care in determining their proper income_tax_liability they both failed to maintain records to substantiate their entitlement to the deductions at issue and to head_of_household filing_status in both claimed deductions for expenses related to the foster city residence when they held neither legal or beneficial_ownership of the residence moreover without any reasonable basis they attributed to themselves fuad’s checks to mahmoud totaling dollar_figure in considering their entitlement to deductions and head_of_household filing_status although petitioners make no reference to sec_7491 which was enacted by the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 they appear to invoke its rule requiring the secretary to carry the burden of production with respect to additions to tax sec_7491 however is only applicable to court proceedings arising in connection with examinations commencing after date of the three notices of deficiency giving rise to this case two were issued prior to date and one was issued on date petitioners do not contend nor are we persuaded by the evidence that any of their examinations commenced after date -- - although petitioners argue they supplied their return preparer john zahar mr zahar with all relevant information to determine their tax_liabilities and that they reasonably relied in good_faith on his determinations the record suggests otherwise the record is insufficient to establish mr zahar’s knowledge of income_tax law or that petitioners had reason to believe he was competent mr zahar had been a social acquaintance of fuad and the mahmoud daya family for the past or years petitioners provided no evidence that they had mr zahar prepare their returns because of his knowledge of income_tax law although mr zahar testified that he had been in the business of preparing tax returns for the last years he offered no further testimony regarding the nature of his business or his qualifications to prepare income_tax returns petitioners also have failed to establish they provided mr zahar with all relevant information to determine their filing_status and their entitlement to the deductions at issue mr zahar’s testimony at times was vague and somewhat contradictory he testified he was not aware that petitioners did not hold legal_title to the foster city residence in but then he testified that he advised them to gain legal_title in he indicated that his understanding of the law was that in order to take deductions with respect to a residence a taxpayer must hold legal_title to the residence petitioners thus could not have relied - - on mr zahar’s advice in claiming deductions for mortgage interest and property taxes in gabriel testified that he provided mr zahar with information about his income and told him that he and his brother were paying for the house and the mortgage and all the taxes and all the expenses food drink electricity mr zahar testified that he believed gabriel and morhaf were supporting the mahmoud daya family during the years at issue and that fuad provided additional money to the family from time to time there is no evidence however that petitioners informed mr zahar of the extent of fuad’s contributions to the family yet out of a total of dollar_figure deposited into the household account in fuad contributed at least dollar_figure without such information mr zahar could not have determined petitioners’ entitlement to the deductions at issue and to head_of_household filing_status under these circumstances petitioners have not shown they had reasonable_cause for their underpayment of taxes or acted in good_faith accordingly we uphold respondent’s determinations that petitioners are liable for additions to tax under sec_6662 a we have considered all other arguments advanced by petitioners and to the extent not discussed above have found those arguments to be irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
